Let me offer you my congratulations. Sir, on your election to the high office of President of the fortieth session of the United Nations General Assembly, in this jubilee year your long diplomatic experience with the United Nations will be of inestimable assistance to us.
Let me offer my thanks also to Ambassador Paul Lusaka for his successful work as President of the thirty-ninth session. He helped to ensure that during the last session of the General Assembly the major problems of Africa were dealt with pragmatically, realistically and in a genuinely sympathetic spirit.
Forty years ago, in founding the United Nations, the nations learned the lessons of the Second World War. The Federal Republic of Germany, though not a founding Member of the United Nations, has always, since it was constituted, worked for the fulfillment of the United Nations mission to preserve world peace. We do this by means of our policies in pursuit of peace in Europe and throughout the world.
For 40 years Europe has lived without war. In the North Atlantic Alliance, to which the Federal Republic of Germany as a liberal democracy has firmly hitched its destiny, a community of States was established which is a model of peaceful co-operation on a basis of equality and makes a contribution to peace and stability beyond its own frontiers.
In the European Community, friendship and co-operation have taken the place of centuries of rivalry and confrontation. From the original Community of six States the present Community has developed with its 10 members, and there will soon be 12 members. The forthcoming accession of Spain and Portugal to the European Community will bring great enrichment and new strength to the liberally and democratically constituted States of Europe. We want to put closer common foreign and security policies on a contractual basis. The way to European union is signposted. We regard an active policy in pursuit of peace as a historical duty to our own continent and to the world.
Europe is more than the States of the European Community. When we speak of Europe, we mean the whole of Europe. Peace in the world is particularly dependent on the relations between West and East in Europe. Through the partition of Europe, the German nation was torn apart. Tension between West and East affects us most acutely. For us, therefore, a policy on Germany is a policy in search of peace in Europe and a policy in the spirit of the United Nations. It is not possible to secure peace in Europe without a contribution by both German States. War must never again emanate from German soil. Joint efforts for peace are imperative. That is the essence of the community of responsibility in which both German States fulfill their special mission and duty to ensure peace. Our co-operation merits the support of all States sincerely interested in stability and genuine detente at the heart of Europe.
It is encouraging that on 12 March 1985 Federal Chancellor Helmut Kohl and the Chairman of the Council of State of the German Democratic Republic, Erich Honecker, jointly recognized the opportunity for a new phase of West-East relations presented by the resumption of the arms control dialog between the United States and the Soviet Union. The Federal Republic of Germany will do everything in its power to help improve relations between West and East. The treaties concluded during the seventies by the Federal Republic of Germany with its neighbors continue to be a solid basis for such improvement. The starting point was the 1970 Treaty of
Moscow, which put relations between the Federal Republic of Germany an<5 the Soviet Union on a new footing. Through the Treaty of Moscow and the treaties with the People's Republic of Poland and the Czechoslovak Socialist Republic, as well as the Treaty on the Basis of Relations with the German Democratic Republic, we opened up,
out of a national and historical responsibility for peace, new long-term prospects for relations between West and East. We stand by these treaties. Our contractual
policy is not inconsistent with the political aim of the Federal Republic of Germany to work for a state of peace in Europe in which the German nation will regain its unity through free self-determination. That is the wording of the "Letter on German Unity" handed over by the Federal Government to the Soviet side
on the occasion of the signing of the Treaty of Moscow. These treaties and the Quadripartite Agreement on Berlin cleared the way for the Conference on Security and Co-operation in Europe (CSCE).
On 1 August 1985, at the meeting marking the tenth anniversary of the signing of the Helsinki Final Act, all participating States affirmed their determination to continue the CSCE process and to implement all parts of the Helsinki Final Act. This Final Act is a realistic and balanced document. It is not a peace treaty but sets the course towards a future peaceful order in Europe. The CSCE process is intended to combine the precepts of peaceful coexistence between States and a wide range of co-operative options, on the one hand, with respect for the fundamental rights and interests of people regarding exchanges and information, on the other. It has encouraged States to pool their resources and creative powers. Co-operation is intended to check and reduce the potential for conflict inherent in the existing clashes of interests and differences between systems of values. The opportunities offered by international co-operation will become even more important in the light of the dawning technological revolution. A robust and enduring peaceful order that takes account of the legitimate interests of all concerned must be based on efforts to build confidence and establish co-operative security, combined with the participation of all in economic, scientific and technological progress. Cultural exchanges play a particularly important role in the creation of such an order.
Free and creative contacts and exchanges among all nations and presentation of cultural achievements on a reciprocal basis impart knowledge and deepen understanding of one another. In Europe the joint cultural heritage has always remained a unifying bond in spite of horrific wars, a bond transcending ideological frontiers.
Awareness of the cultural identity of Europe is growing, as is the realization on all sides that Europe will continue in future to have a common fate. The Cultural Forum to take place shortly in Budapest within the CSCE process will give all participating States the chance to substantiate their desire for cultural co-operation and exchanges.
The network of diverse connections developed between West and East in Europe has stood up in past years to serious strains. Our aim now must be to reach more extensive, more comprehensive results than in the seventies. The sound beginnings made in those days must be exploited.
We welcome the forthcoming summit meeting between the President of the United States and the General Secretary of the Soviet Communist Party. The Federal Chancellor, Helmut Kohl, has repeatedly advocated such a summit meeting. The meeting in Geneva is intended to become the new beginning of a top-level dialog. Above all, we hope for a significant impetus to the negotiations in Geneva.
On 8 January 1985 the United States and the Soviet Union agreed to resume negotiations. They began on 12 March. The document of 8 January is of great political importance. It creates new opportunities for arms control, dialog and co-operation within the West-East relationship. Far-reaching negotiating objectives are laid down in the document: to prevent an arms race in space and to terminate it on Earth? to reach effective agreements to limit and reduce nuclear weapons, both intercontinental and intermediate-range; and to strengthen strategic stability. The Federal Government unreservedly supports those negotiating objectives. They are in the interests of all nations.
We are well aware that results take time. The subjects under negotiation are intricate and complex. Each side must heed the security interests of the other. Tension and distrust must be reduced. Success depends on the negotiating parties endeavoring seriously and flexibly to reach co-operative solutions. They must consider themselves responsible for a common task. In the relations between West and East, no side must try to achieve a level of security that means less security for the other side.
Developments in the balance of military power between West and East since the 1970s are drastic evidence of that fact. The massive arms build-up by which the West has increasingly felt threatened since the period of detente in the 1970s has brought no major advantage to its originators; on the contrary, it has promoted the search for new types of space-based defensive options. Drastic and reliably verifiable reductions in nuclear offensive potential will therefore necessarily influence the need for, and the scope of, future defensive weapons. Both questions must be considered and resolved in their natural and political interrelationship, as was agreed on 8 January 1985.
The efforts to .achieve co-operative security are a key to the development of a stable relationship between West and East, on which world peace is largely dependent. If success is to be achieved during the present negotiations, existing arms control arrangements must be adhered to. The Federal Republic of Germany welcomes the decision made by President Reagan regarding continued observance of the SALT limitations. Co-operative solutions to the central security issues require a political environment marked by a minimum of mutual trust. A particularly important factor in that trust is predictability of the long-term intentions of the other side. That is why a sound and constructive relationship between the super-Powers is indispensable. But confidence-building and arms control are not a matter for the super-Powers alone: the medium-sized and small States, too, must endeavor to establish an enduring, stable basis for West-East relations. Distrust must be reduced wherever it exists.
Not only nuclear weapons, but also the other potential weapons must be reduced. That is why the multilateral negotiating forums remain for us indispensable components of the arms-control process.
It is an encouraging sign that the Third Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons has had a successful outcome. The Non-Proliferation Treaty has proved its worth as an important element of international arms control and of the peaceful use of nuclear energy. It has shown that multilateral arms control is possible.
The mutual and balanced force reduction negotiations in Vienna and the Stockholm Conference on Confidence and Security Building Measures and Disarmament in Europe concentrate on conventional forces and are an essential complement to the nuclear negotiations in Geneva. The aims of those negotiations, too, are stability at a low level of .forces, openness, transparency, predictability and the renunciation of force by means of specific confidence-building measures. Here in New York we launched an initiative aimed at drawing up guidelines for confidence-building measures that could be applied throughout the world.
Without reliable verification, arms-control agreements would be built on shaky foundations. The attempt to establish a universal prohibition of chemical weapons is still being hampered by the outstanding verification issues, which must now be tackled with vigor. It is high time that an end was put to the scourge for mankind constituted by those chemical weapons of mass destruction that have been outlawed for decades. Partial, regional solutions do not achieve that. They would make the question of verification even more complex. However, we welcome every effort by other States to bring about reliable verifiability. In that spirit, we are studying the suggestions made to us by the German Democratic Republic and the Czechoslovak Socialist Republic. The States at the heart of Europe have every reason to help resolve the verification question, thereby ensuring that chemical weapons are banned worldwide.
We know that a state of non-war through nuclear deterrence cannot be the ultimate method of securing peace. If deterrence against attack, deterrence against war - in other words the strategy of preventing war - should ever fail, there would be inconceivable consequences. The fortieth anniversary of Hiroshima renewed our awareness of that truth. In the nuclear age security can no longer be based solely on autonomous efforts. The long-term preservation of peace, however,
requires co-operative solutions; for that reason, disarmament and arms control are integral components of our security policy. We want to avoid any type of war, including war waged without nuclear weapons.
No one must reserve the option to make the first use of conventional weapons. Given the present state of technology, a conventional war would be a thousand times more dreadful than the Second World War. In Europe, with its high levels of armaments, even a conventional war would be a catastrophe. Our Alliance has declared that it will never be the first to use arms. We do not seek superiority. We do not wish to defeat or control anyone, nor do we wish to make any side arm itself to exhaustion.
The many trouble-spots in the world, the regional conflicts, must not be seen only from a European point of view; above all, they must not be fitted into the mold of the West-East confrontation. That is why we regard genuine non-alignment of the States in the Third World as a tremendously important contribution to world peace and to the realization of the purposes of the United Nations. The great idea of equal rights and self-determination of peoples must not remain empty words. Article 1 of the Charter of the United Nations makes it clear that all nations possess the same right to determine their own national life and political actions, including the political pursuit of peace. That right entails respect for the special needs of peoples in their own regions. No State and no power bloc has the right, or can usurp the right, to decide on issues vital to other nations.
We, along with the vast majority of the United Nations, therefore demand the withdrawal of Soviet troops from Afghanistan. Striving for ideological supremacy means rejecting real non-alignment. That was recognized with the utmost clarity at the summit conferences of the non-aligned countries in Havana and New Delhi and most recently at the Foreign Ministers Conference in Luanda. Real solutions to the problems of the third world must come from the regions in question.
The European Community, our regional Community, is also an attempt to solve regional problems by means of an increasingly close association of the European democracies. Together with our European partners, we support regional co-operation and associations of States in all other parts of the world too. We actively support the peaceful settlement of conflicts among neighbors. That helps to keep East-^West confrontation out of the third world.
On the basis of this concept of regional co-operation, we support the Contadora process in Central America, a process initiated in the region itself. It is the only realistic way for Central Timerica to approach the solution of its problems. In Luxembourg, on 11 and 12 November, another conference is to take place between the Foreign Ministers of the European Community, Spain and Portugal and those of the Central American States and the Contadora group. We want to continue the dialog between the two regions of Central America and Europe; we seek close co-operation between them.
We also seek structured economic and political co-operation between the European Community and the Gulf Co-operation Council. In the Middle East we support regional efforts to increase the willingness of all parties to the conflict to negotiate and bring about peace. We acknowledge the positive elements of the Fez plan. We welcome the initiative of King Hussein and hope that it will help pave the way towards negotiations. Only through negotiations and the renunciation
of force can accommodation be found between the right of Israel to exist within secure and recognized boundaries and the right of the Palestinian people to self-determination.
We support the regional efforts for peace of the countries of the Association of South-East Asian Nations (ASEAN). The European Community recognized from the very beginning that the economic and political co-operation pursued by the ASEAN States was an exemplary form of regional co-operation that pointed the way ahead. The ASEAN countries' Kampuchea initiative in the United Nations can count on our vote.
We are pleased that talks have been resumed between the two parts of Korea. We support all efforts to eliminate tension on the Korean peninsula. That should also open the way for accession to the United Nations.
To work for peace in the world also means to co-operate in order to meet together the economic and social challenges faced by mankind. North and South must co-operate to bring about successful development in the third world. North and South must also co-operate to come to terms with the global structural transformation that the third industrial revolution will cause once the transition has been made to the age of information and communication technology. This new age offers great opportunities to mankind. It will enable the world to grow even closer together and will extend the scope and the need for international co-operation. It will open up new opportunities for the individual responsibility and personal development of everyone.
The one world in which we live today cannot remain a peaceful world for long if it remains divided into rich and poor nations, into technically advanced and technically backward nations. The establishment of a truly peaceful world means overcoming hunger and poverty in all regions of the world.
Our look back at 40 years of the United nations is also a look back at 40 years of development co-operation. Despite all the problems that remain unsolved, the last 40 years have been a period of unprecedented economic growth, particularly for the third world. The gross national product in Asia, Africa and Latin America grew by 5.6 per cent annually during the 30 years from 1950 to 1980; that means that it increased fivefold. Between 1960 and 1982 life expectancy rose from an average of 42 to 49 years; infant mortality was cut in half; and whereas in 1960 only 50 per cent of the children received primary education, 94 per cent receive it now.
Two central themes of this sessions of the General Assembly are the debt crisis and the situation in Africa. Since 1982 we have made progress towards overcoming the debt crisis, but the crisis is far from having been mastered. It continues to tick like a time-bomb in the world economy and jeopardizes the growth and social stability of the developing countries, as well as the health of the banking system in the industrialized countries. What can be done?
First of all, we must find methods for restoring credit flows to a normal level and for enabling adequate resources to flow into the developing countries. However, the very volume of such funds means that this task cannot be fulfilled by the international financial institutions alone, nor even principally by them. Private banks and investors must continue to play the main role. I appeal to the commercial banks not to shirk this responsibility. For their part, the debtor countries must also make every possible effort during the coming years to reform their internal economic policies and to fight inflation. Only in that way can they strengthen their international creditworthiness, create a favorable climate for investment and terminate the flight of capital. He must, however, be aware also of the fact that the debt issue is not only an economic and financial
issue; it is also a political question. It is a question of the social peace and internal stability of the debtor countries. They must not be confronted with impossible demands. The servicing of foreign debt must not be paid for in the third world with recession, unemployment and hunger, or with a threat to freedom, democracy and independence.
Secondly, if the debt crisis is to be resolved, further interest-rate reductions are required. The industrialized countries must pursue an economic and financial policy that enables interest rates to be reduced further. They must reduce their budget deficits.
Thirdly, the markets of the industrialized countries must remain open to developing countries; they must be opened even wider. Protectionism is a danger not only in economic growth in the industrialized countries; protectionism is a deadly danger to the developing countries. Free world trade is of vital importance to the developing countries. Only if the industrialized countries open up their markets to exports of finished and semi-finished products from the developing countries can the latter be more firmly integrated into the world economy, whoever denies the third world access to its markets is denying it development. The Federal Republic of Germany supports open markets, particularly with regard to the third world. The high trading surpluses on our market, particularly those of the African and Latin American countries, bear witness to that fact. So that free trade can be secured and consolidated, we advocate that the next round of negotiations in the General Agreement on Tariffs and Trade (GATT) be commenced as soon as possible. The acute danger to international free trade stems particularly from the great trade imbalances in the world. It would however be a fateful mistake to seek to overcome them by means of trade barriers. It would mean misunderstanding the roots of the problem.
An interdependent world economy does not permit any isolationist economic policies pursued with no regard to their effects on other countries. The stronger the economy of a country, the greater its responsibility.
The call to open up markets to the third world is also addressed to the socialist industrialized countries. They still continue to take less than 5 per cent of the finished products exported by the third world. That is in no way compatible with their international economic position and the responsibility that they also bear.
The second great task facing us at this session of the General Assembly is that of aid for Africa. After the last session of the General Assembly, the international community organized assistance to combat the threat of starvation. The Federal Government helped with food, transport and medicines. Innumerable people in my country gave generous donations. Assistance for Africa must continue and, indeed, be increased. Donors and recipients are agreed that external help alone cannot bring about the breakthrough. Africa knows that it needs economic reforms and that it must make agriculture the focal point of its development efforts. Good producer prices are essential as an incentive to farmers to increase production, but the reforms in Africa can be implemented only if they are supported by adequate help from outside. Acting on a mandate from the Bonn Economic Summit, the seven industrialized States represented there prepared proposals for the fight against hunger in Africa which were approved here in New York yesterday by the seven Foreign Ministers.
The Federal Republic of Germany regards development policy as part of its policy in pursuit of peace. We want the developing countries to become economically more self-sufficient and independent. We want to strengthen the economic foundations of genuine non-alignment. The Federal Republic of Germany has not concentrated its assistance on a few selected countries; on the contrary, we
have helped wherever the need was greatest. We have remitted the debt of the world's poorest countries to an extent unequaled by any other industrialized country.
The Government of the Federal Republic of Germany considers population policy to be a necessary component of a successful development strategy. We therefore also support the United Nations Population Fund. It has performed valuable work and played a considerable part in slowing down the rate of population growth. However, further successes are needed.
Worldwide interdependence is particularly clearly illustrated in the field of environmental protection. In that field "international home affairs" are becoming an element of international policy, and in that field mankind is making collective decisions regarding its own future. Our forests are in danger. Our agricultural land is being eroded; deserts and steppes are spreading; seas, lakes and rivers are becoming increasingly polluted; animal and plant species are becoming extinct. It is vital to preserve the natural sources of life on which we all together depend on the shrinking planet Earth.
In the field of North-South co-operation it is vital to begin dealing in good time with the questions raised by the new forms of technology, microelectronics and bioengineering. These forms of technology present great opportunities, particularly for the developing countries. Gene technology offers great potential for a solution to the world food problem. The new telecommunications and radio satellites offer the opportunity to equip entire regions of the third world quickly and relatively cheaply with a communications infrastructure. However, the opportunities are accompanied by risks. For instance, the new forms of information technology in the industrialized countries are accelerating automation. This poses
the danger to the developing countries that the advantage they derive from lower labor costs will be eroded. North and South must co-operation to take the opportunities offered to the third world by these new forms of technology and to avert dangers. What seems to me to be the greatest opportunity is, that the new technological revolution will permit many developing countries, at least in some sectors, to enter the new information age at practically the same time as the industrialized nations.
The United Nations has recognized the dignity of man as the supreme principle. All States must follow this principle at home and in their foreign relations. The United Nations has created a comprehensive system of universally binding standards to protect human rights. The 1984 Convention against Torture is a document directed against humiliation, inhumanity and cruelty. I hope that the next agreement in this sphere will be a further optional protocol to the International Covenant on Civil and Political Rights concerning the abolition of the death penalty. We are faced with the task of putting human rights not only into words but a.J.so into practice. For this, we need international institutions that strengthen the protection of human rights. We call for the appointment of a high commissioner for human rights and for the creation of an international court of human rights at the United Nations.
In many parts of the world human rights are still violated. One special human-rights problem that depresses us all is that of apartheid in South Africa. We seek the peaceful elimination of apartheid in the Republic of South Africa. That is consistent with the ethical basis of our constitution, with the demands of the Christian churches and with the deep conviction of the people of my country. At issue are equal rights for all South Africans, irrespective of the color of their skin. The world watches with horror and outrage the escalation of the bloody clashes in South Africa. We appeal to the responsible authorities in South Africa to release each and every political prisoner, to end forced resettlement, to put a stop to arbitrary detention without trial and to terminate the state of emergency. Only in negotiators with the authentic leaders of all groups of the population can a permanent solution be found. The form that solution will take must be decided by the people in South Africa themselves; no one outside South Africa has the right to lay down how this should be done. The South African Government has recently given indications of specific reforms. These must now be implemented quickly. Further, increasingly extensive reforms are essential, until apartheid has been fully eliminated. We hope that the responsible leaders do not miss the last opportunity given them by history.
The right of peoples to self-determination must be the basis of the solution to the question of Namibia. Security Council resolution 435 (1978) remains for us the indispensable basis for any Namibian solution. We appeal to the Government of South Africa to make the way clear at last for the internationally recognized independence of Namibia. It is free elections that must decide which Government the majority of the people wishes.
The United Nations is 40 years old. This year, we shall rededicate ourselves solemnly to the principles set forth in the Charter of the United Nations. Secretary-General Perez de Cuellar has called on us to pursue a new co-operative internationalism. We support his practical proposals. We do not need a new Charter, but we do need a new spirit in the United Nations. It is here, it is in this building, that the preservation of peace must begin. The United Nations was created to reconcile differing interests. It must not be abused for propaganda and for short-term voting successes, useful as they may be for domestic political purposes and votes. To be sure, the United Nations is a political Organization, and politics means struggles over power, influence, values, programs and personalities. And yet we must not forget that the United Nations is a precious instrument in our hands. Our war-scarred fathers have created it. We still have to learn to make the best possible use of the instrument offered us by the United Nations for the preservation of peace. History will not judge us by occasionally small tactical successes; it will judge us solely by whether we succeeded in avoiding the final catastrophe and enhancing the human dignity of all mankind. The dignity of man, his inalienable and fundamental rights, must remain the yardstick against which all our actions are measured.